
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


ADVANSTAR HOLDINGS CORP.


October 1, 2004

Mr. James A. Finkelstein
Publisher
The Hill
Two Park Avenue, Suite 1405
New York, NY 10016

Dear Jimmy:

        On behalf of Advanstar Holdings Corp., Advanstar, Inc., and Advanstar
Communications Inc. (collectively, "Advanstar"), I am pleased to confirm that
you have agreed to become a Director of Advanstar.

        We acknowledge that it is becoming increasingly difficult to find highly
competent persons to serve corporations like Advanstar as Directors without some
form of compensation. Accordingly, while serving as a Director of Advanstar, you
will receive the compensation and other benefits set forth on Annex A hereto.

        I, as well as the other Directors and the management of Advanstar, am
looking forward to your joining the Advanstar family and to your valued insights
and contributions to our business.

Sincerely,           James Alic
Chairman of the Board    
Accepted:           /s/ JAMES A. FINKELSTEIN

--------------------------------------------------------------------------------

James A. Finkelstein    

--------------------------------------------------------------------------------



ANNEX A—Terms of Service of James A. Finkelstein ("Finkelstein")


Scope
 
•
 
Finkelstein will serve as a Director of Advanstar Holdings Corp. ("Holdings"),
Advanstar, Inc. and Advanstar Communications Inc. (collectively, "Advanstar")
effective October 1, 2004.
 
 
•
 
It is anticipated that the scope of Finkelstein's duties as a Director will
require Finkelstein to dedicate approximately ten days per annum to these
activities.
 
 
•
 
Finkelstein will be expected to attend or participate in all regular and special
meetings of Advanstar's Board of Directors. Currently, Advanstar holds 4-5
regular Board of Directors meetings per fiscal year.
Fees & Expenses
 
•
 
Finkelstein will be reimbursed for reasonable out-of-pocket expenses he incurs
in connection with his serving as a Director and as a member of any Board
Committee of Advanstar, including travel expenses incurred to attend meetings
incident to his duties, in accordance with the standard practices of Advanstar.
 
 
•
 
As compensation for his serving Advanstar as described above, and for as long as
he continues to serve as a Director of Advanstar, Finkelstein will receive an
annual retention fee equal to $50,000, payable in equal quarterly installments
at the end of each fiscal year quarter.
Stock Options
 
•
 
As of the effective date of his appointment as a Director of Advanstar,
Finkelstein will be granted options to purchase 25,000 shares of Holdings common
stock at an exercise price equal to $10.00 per share. These options would vest
over a four-year period, with 20% vesting immediately and an additional 20%
vesting on each anniversary on which Finkelstein remains in the service of
Advanstar as described herein. The options would be granted pursuant to and be
subject in all respects to the enclosed Award Agreement, Holdings' 2000
Management Incentive Plan and Shareholders' Agreement.
Term of Service
 
•
 
Finkelstein will serve as a Director of Advanstar on an annual basis, subject to
his removal in accordance with applicable law and the organizational documents
of Advanstar, or his earlier death, permanent disability or resignation. To the
extent Finkelstein wishes to resign as a Director of Advanstar, he will provide
Advanstar with at least 30 days prior written notice of his desire to so resign.

--------------------------------------------------------------------------------





QuickLinks


ADVANSTAR HOLDINGS CORP.
